*313Opinion by
Cline, J.
In accordance with stipulation of counsel and following the decisions cited, the merchandise in question was held dutiable as follows: (1) Kumquats similar in all material respects to those the subject of United States v. Fung Chong Co. (34 C. C. P. A. 40, C. A. D. 342) at 1 cent per pound under paragraph 743 as oranges; (2) apricot kernels the same as those involved in Abstract 34104 at 3 cents per pound under paragraph 762; and (3) Chinese drugs similar to those passed upon in Oy Wo Tong Co. v. United States (5 Cust. Ct. 70, C. D. 372) were held entitled to free entry under paragraph 1669 as crude drugs.